DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi et  al., US 2005/0009976 (“Akkapeddi”) in view of Kobayashi et al., JP 06-287298 (“Kobayashi”)(both references previously cited).
Regarding claims 1, 6, and 18, Akkapeddi discloses a three layer bottle comprising a polyamide gas barrier layer disposed between a first and second polyethylene terephthalate (PET) layer [abstract, 0002, 0011-0030, 0071-0077].  The first PET layer and the polyamide gas barrier layer correspond to the claimed layer comprising a polyester resin as a main component and the layer containing a polyamide resin as a main component, respectively. 
The polyamide gas barrier layer is formed from a polyamide resin blend comprising from about 5 to about 90 wt% of an aliphatic polyamide (i), from about 5 to about 90 wt% of a semi-aromatic, crystallizable polyamide (ii), and from about 5 to about 90 wt% of a semi-aromatic, amorphous polyamide (iii) [0011-0019, 0030]. The aliphatic polyamide (i) is preferably polyamide 6 (PA 6) [0031] and the semi-aromatic, crystallizable polyamide (ii) is preferably polyamide MXD6 (PA MXD.6) [0040]. The PA 6 and PA MXD.6 resins respectively read on the claimed aliphatic polyamide resin (D) and the polyamide resin (A). Akkapeddi teaches that the semi-aromatic, amorphous polyamide (iii) exhibits good gas barrier properties and may be formed from, inter alia, adipic acid, isophthalic acid, and aromatic amines [0052-0056].
Akkapeddi is silent regarding the polyamide resin blend comprising the claimed polyamide resin (B).
Kobayashi discloses an amorphous, semi-aromatic polyamide which exhibits excellent gas barrier, transparency, and mechanical properties as well as extremely excellent fluidity during molding [0001, 0006, 0037].  The amorphous, semi-aromatic polyamide is formed from a diamine component and a dicarboxylic acid component wherein the diamine component is m-xylylene diamine [0006]. The dicarboxylic acid component comprises (a) an aromatic dicarboxylic acid and (b) an C-5-C20 aliphatic dicarboxylic acid wherein (a) is preferably isophthalic acid and (b) is present in amounts of from 10 to 60% (relative to (a) + (b)) and is preferably adipic acid [0006].  As such, Kobayashi teaches a polyamide MXD.6/MXD.I (PA MXD.6/MXD.I) wherein the dicarboxylic acid component of the polyamide contains 10 to 60 mol% of adipic acid and 40 to 90 mol% of isophthalic acid.
Akkapeddi and Kobayashi are both directed towards gas barrier polyamide resin materials.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the PA MXD.6/MXD.I taught by Kobayashi as the semi-aromatic, amorphous polyamide (iii) in the polyamide resin blend of the polyamide gas barrier layer of the bottle of Akkapeddi in order to take advantage of the excellent gas barrier, transparency, mechanical, and fluidity properties of the PA MXD.6/MXD.I.  
The PA MXD.6/MXD.I that would have been present in the composition of the polyamide gas barrier layer of the bottle of modified Akkapeddi would have read on the claimed polyamide (B). The ranges of amounts of adipic acid and isophthalic acid in the MXD.6/MXD.I would have overlapped, and therefore rendered obvious, the ranges of amounts of α,ω-linear aliphatic dicarboxylic acid and isophthalic acid of the claimed polyamide resin (B)(see MPEP 2144.05).  The ranges of amounts of each of the polyamide components in the composition of the gas barrier layer would have also rendered obvious the claimed ranges of amounts of resins (A), (B), and (D) .  Additionally, the ranges of amounts of PA MXD.6 and PA MXD.6/MXD.I in the gas barrier layer of modified Akkapeddi would have included mass ratios of PA MXD.6 to PA MXD.6/MXD.I which encompass, and therefore render obvious, the claimed mass ratio of polyamide resin (A) to polyamide resin (B).
Regarding claims 2 and 13, Akkapeddi teaches that the aliphatic polyamide (i) is preferably polyamide 6 [0031].
Regarding claim 3, PA MXD.6 taught by Akkapeddi as the semi-aromatic, crystallizable polyamide (ii) reads on the claimed polyamide resin (A).
Regarding claims 4 and 5, The PA MXD.6/MXD.I that would have been present in the composition of the polyamide gas barrier layer of the bottle of modified Akkapeddi would have comprised adipic acid and isophthalic acid in ranges of amounts which render obvious the claimed ranges.
Regarding claims 7, 12,  and 19, the PA MXD.6 and PA 6 taught by Akkapeddi as the semi-aromatic, crystallizable polyamide resin (ii) and the aliphatic polyamide resin (i) read on the claimed polyamide resins (A) and D.  The PA MXD.6/MXD.I that would have been present in the composition of the polyamide gas barrier layer of the bottle of modified Akkapeddi would have read on the claimed polyamide resin (B) and would have comprised adipic acid and isophthalic acid in ranges of amounts which render obvious the claimed ranges. The PA 6 in the polyamide gas barrier layer would have been present in amounts of from 5 to 90 wt% which renders obvious the claimed range of amounts.
Regarding claims 8, 15, and 20, the second PET layer and layer arrangement taught by Akkapeddi read on the claimed second polyester resin layer and layer arrangement. 
Regarding claims 9-11, 14, 16, and 17, Akkapeddi teaches that the bottle is stretched [0071].

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2011/0036850 to Sugai et al. – discloses a three layer bottle comprising a barrier layer disposed between two PET layers wherein the barrier layer is formed from a polyamide resin composition [abstract, 0001, 0003, 0028-0036, Fig. 1 ].  The polyamide resin composition of the barrier layer comprises (a) PA MXD.6 and (b) a PA MXD.I/MXD.6 copolyamide [003-0035, 0047, Table 1]. 

· US 5,175, 238 to Matlack et al. – discloses a polyamide composition having excellent gas barrier properties wherein the polyamide resin composition comprises a copolyamide formed from adipic acid, m-xylylene diamine, and isophthalic acid (title, abstract, col. 4 line 12-col. 18 line 37).

· US 2007/0154668 to Rhee et al. – discloses a bottle comprising a layer formed from a polyamide resin comprising a first polyamide (i) and second polyamide (ii) [abstract, 0009, 0039]. The first polyamide (i) may be, inter alia, PA 6 [0022].
The second polyamide (ii) may be a copolyamide formed from meta-xylylenediamine, isophthalic acid, and at least one additional monomer [0014]. 
                                                                                                                                                                                        Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive. 
On pages 8 and 9 of the remarks Applicant asserts that the claimed invention exhibits unexpectedly improved performance. Applicant goes on to assert that when the mass ratio of polyamide resin (A) to polyamide resin (B) is adjusted so as to fall within the range of 55/15 to 15/55 the delamination resistance and bottle appearance are improved in addition to barrier properties.  Applicant therefore concludes that the invention as instantly claimed is nonobvious over the applied prior art.
In response, the Examiner notes that regarding an assertion of unexpected results MPEP 716.02(d) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
In the instant case it is noted that the data relied upon by Applicant in support of the assertion of an unexpected result were generated from a laminate structure wherein polyamide layer is in direct contact with a PET layer.  The claims on the other hand do not require that the claimed layer containing a polyester resin as a main component be in direct contact with the layer containing a polyamide as a main component.  The instant claims also do not limit the species of polyester resin in the layer containing a polyester resin as a main component. Additionally, the data presented by Applicant were generated from compositions wherein the polyamide resin (B) is a single species of PA MXD6I comprising 50 mol% isophthalic acid.  The scope of the claims on the other hand polyamide resin composition wherein the polyamide resin (B) has an isophthalic acid content of from 35 to 70 mol% relative to the total dicarboxylic acid content. For each of these reasons the scope of the claimed is significantly broader than the scope of the data provided by Applicant in support of the assertion of an unexpected result.
Additionally, it is also noted that there is no data provided which demonstrates that there is any criticality associated with the upper range of amounts of polyamide resin (B) relative to polyamide resin (A).  Said another way, while there is data provided regarding a resin (A):resin (B) ratio of 15:55 (see Example) there is no data provided which demonstrates that there is loss of improvement when the amount of resin (B) extends beyond the claimed 15:55 ratio.  As such, the probative value of the data presented by Applicant is not such that one of ordinary skill in the art can determine if there is criticality associated with the claimed resin (A) to resin (B) ratio as it pertains to the assertion of an expected results.  For these reasons Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782